Citation Nr: 1213161	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the left tibia and fibula.  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for avascular necrosis of the right hip, status-post total hip replacement, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for avascular necrosis of the left hip, status-post total hip replacement, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right leg limb length discrepancy, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection a low back disorder, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.

6.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection a right knee disorder, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. R. dela Rosa



INTRODUCTION

The Veteran had active military service from August 1976 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2010, the Veteran and his spouse testified before a Decision Review Officer at the RO.  In August 2011, they testified before an Acting Veterans Law Judge (AVLJ) sitting at the RO.  Transcripts of both hearings are contained in the claims file.  However, the AVLJ who conducted the August 2011 hearing is no longer at the Board.  The Veteran was apprised of this fact in August 2011 and notified that he had the option to testify at a hearing in front of another Veterans Law Judge (VLJ) who would decide his case.  38 C.F.R. §§ 20.707, 20.717 (2011).  In his February 2012 response, the Veteran indicated that he did not wish to appear at another hearing before a VLJ.  

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board observes that the Veteran's claim for a TDIU was denied in the February 2009 rating decision and he did not appeal such decision.  However, the United States Court of Appeals for Veterans Claims (Court) has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has alleged that he is unemployable due to his service-connected residuals of fracture of the left tibia and fibula and the medications taken for such disability.  Accordingly, the issue of entitlement to a TDIU is reasonably raised as part of the Veteran's claim for an increased rating and, therefore, has been included on title page of this decision.

In August 2011, the Veteran alleged clear and unmistakable error (CUE) in the September 1997 rating decision that denied compensation under the provisions of 38 U.S.C.A. § 1151 for avascular necrosis of the right hip, status-post total hip replacement, and avascular necrosis of the left hip; and CUE in the December 2001 rating decision that declined to reopen the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for avascular necrosis of the right hip, status-post total hip replacement, and denied service connection for right leg limb length discrepancy, low back disability, and right knee disability.  These CUE claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board observes that the Veteran has also alleged CUE in the February 2009 rating decision; however, as that decision is currently on appeal and thus not final, it is not subject to revision based on CUE.  Specifically, in the absence of a final decision, a motion for CUE is premature as there is no allegation of fact or law upon which relief may be granted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks entitlement to an increased disability rating for residuals of fracture of the left tibia and fibula.  He asserted during the hearing that his left tibia and fibula have gotten worse and was prescribed a knee brace to wear.  He also testified that he was prescribed heavy narcotic pain medication for the pain.  See August 2011 Board hearing transcript p. 7.

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's testimony indicates his condition may have worsened since the last VA examination, and as the last VA examination was in July 2008, another VA examination is warranted at this time.  

Regarding the new and material issues on appeal, the Board finds that remand is necessary so that the AOJ may first address the Veteran's August 2011 claims that the September 1997 and December 2001 rating decisions were clearly and unmistakably erroneous.

In this regard, as noted in the Introduction, in August 2011, the Veteran alleged CUE in the September 1997 rating decision that denied compensation under the provisions of 38 U.S.C.A. § 1151 for avascular necrosis of the right hip, status-post total hip replacement, and avascular necrosis of the left hip; and CUE in the December 2001 rating decision that declined to reopen the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for avascular necrosis of the right hip, status-post total hip replacement, and denied service connection for right leg limb length discrepancy, low back disability, and right knee disability.  

Inasmuch as the issues of whether new and material evidence has been received to reopen these claims are "inextricably intertwined" with the issues of whether there is CUE in the September 1997 and December 2001 rating decisions, consideration of these issues must be deferred pending the adjudication of the Veteran's CUE claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, as indicated in the Introduction, the issue of entitlement to a TDIU has been raised.  In this regard, the Veteran's spouse has asserted that the Veteran was unable to work due to his service-connected left tibia and fibula disability.  The evidence also indicates that since the Veteran's knee has given out, he has not been able to work.  He also indicates that his prescription medication makes it difficult to obtain and maintain employment.  See August 2011 statement.  

Therefore, the Board finds that an opinion regarding the effect his service-connected residuals of fracture of the left tibia and fibula and tinea pedis of the right foot have on his employability should be obtained as part of his VA examination for the former disability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Additionally, since the claims file is being returned it should also be updated to include recent VA treatment records from the Tennessee Valley VA Healthcare System dated from April 23, 2009, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action: 

1.  Obtain VA treatment records from the Tennessee Valley VA Healthcare System dated from April 23, 2009, to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After any outstanding treatment records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected residuals of fracture of the left tibia and fibula, and the impact his service-connected disabilities have on his employability.  The claims folder and a copy of this remand must be made available to the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should describe the nature and severity of all manifestations of the residuals of fracture of the left tibia and fibula.  The examiner should specify whether it results in malunion of the tibia and fibula and, if so, whether there is slight, moderate, or marked knee or ankle disability; or nonunion of the tibia and fibula, with loose motion, and requiring a brace.

The examiner should also specify any limitation of motion of the left knee and/or ankle due to the service-connected disability, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination. This determination should be expressed in terms of degrees of additional limited motion.   The examiner should also comment on whether there is instability and, if so, whether it is slight, moderate, or severe.

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare- ups in terms of the degree of additional range of motion loss.

The examiner should also describe the nature and severity of the Veteran's left knee scars, to include the size of such and whether such are deep, nonlinear, superficial, unstable, painful, or cause limitation of function.

Additionally, the examiner should render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected residuals of fracture of the left tibia and fibula and tinea pedis of the right foot, either singularly or jointly, or the medications taken for such disabilities, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The VA examiner should provide a complete rationale for any opinion offered.   

3.  After adjudicating the referred claims of CUE in the September 1997 rating decision that denied compensation under the provisions of 38 U.S.C.A. 
§ 1151 for avascular necrosis of the right hip, status-post total hip replacement, and avascular necrosis of the left hip; and CUE in the December 2001 rating decision that declined to reopen the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for avascular necrosis of the right hip, status-post total hip replacement, and denied service connection for right leg limb length discrepancy, low back disability, and right knee disability, and conducting any other indicated development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


